Citation Nr: 1508196	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required prior to appellate review.  At his personal hearing in December 2004 the Veteran asserted that he was unable to work because of his service-connected disabilities including posttraumatic stress disorder (PTSD) and peripheral neuropathy.  He indicated that the overall nature and severity of his service connected disabilities were creating a greater negative impact on his ability to work since his February 2011 VA examination.  In his August 2011 notice of disagreement the Veteran, in essence, reported that he received medical treatment from non-VA sources that were inconsistent with the opinions of VA examiners.  The records of this non-VA treatment are not currently of record.  

The record shows that the Veteran's service-connected disabilities were addressed in a February 2011 VA examination.  The examiner found that the Veteran was impaired, but not disabled, and was therefore still employable in many settings.  Subsequent non-VA treatment reports show the Veteran was involved in a work-related vehicle accident in April 2011 after blacking out during a seasonal allergy coughing episode.  A diagnosis of syncopal episode was provided without opinion as to etiology.  An April 2011 private medical statement noted the Veteran had a past history of osteoarthritis, chronic low back pain, diabetes, and PTSD, and that he was now presenting with syncope episodes that interfered with his driving abilities.  It was the examiner's opinion that he would have difficulty finding employment and that he was recommended for 100 percent disability status.  As the Veteran contends that his overall ability to function, and thereby work, has worsened, the Board finds that further development is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Here, the Board finds the Veteran should be afforded a new VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained VA and non-VA treatment records with the claims file.  All records obtained should be associated with the appellate record.

2.  Schedule the Veteran for a VA examination for an opinion as to the impact his service-connected disabilities have on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



